           Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 1 of 14


     THE O’MARA LAW FIRM, P.C.
 1
     David C. O’Mara, Esq (SBN 08599)
 2   311 E. Liberty St.
     Reno, NV 89501
 3   Telephone: (775)323.1321
     Facsimile: (775) 323.4082
 4   E-mail: david@omaralaw.net
 5
     GLANCY PRONGAY & MURRAY LLP
 6   Lionel Z. Glancy (SBN 134180)
     Marc L. Godino (SBN 182689)
 7   Danielle L. Manning (SBN 313272)
     1925 Century Park East, Suite 2100
 8   Los Angeles, California 90067
     Telephone: (310) 201-9150
 9
     Facsimile: (310) 201-9160
10   E-mail: info@glancylaw.com

11   GREENSTONE LAW APC
     Mark S. Greenstone (SBN 199606)
12   1925 Century Park East, Suite 2100
13   Los Angeles, California 90067
     Telephone: (310) 201-9156
14   Facsimile: (310) 201-9160
     E-mail: mgreenstone@greenstonelaw.com
15
     Attorneys for Plaintiff Jessica DeMesa
16   (Other counsel listed on Signature Page)
17
                                   UNITED STATES DISTRICT COURT
18                                      DISTRICT OF NEVADA
19

20
     JESSICA DEMESA, as an individual and on       Case No. 2:18-cv-02007-JAD-CWH
21   behalf of all others similarly situated,
                                                   FIRST AMENDED CLASS-ACTION
22                  Plaintiff,                     COMPLAINT FOR:
23          v.                                     Violation of the Telephone Consumer Protection
                                                   Act, 47 U.S.C. § 227
24   TREASURE ISLAND, LLC,
25                  Defendant                      DEMAND FOR JURY TRIAL
26

27

28

     456900.1 TREASUREISLANDTCPA

                                    FIRST AMENDED CLASS-ACTION COMPL.
           Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 2 of 14



 1

 2                                               INTRODUCTION
 3            1.     Plaintiff Jessica DeMesa brings this class action on behalf of herself, individually, and all
 4   others similarly situated against Defendant Treasure Island, LLC (“TI”).
 5            2.     As alleged below, TI has violated the Telephone Consumer Protection Act (“TCPA”), 47
 6   U.S.C. § 227, through its unauthorized contact of consumers on the consumers’ respective cellular
 7   telephones using a virtual concierge platform known as “Ivy.” Specifically, TI has violated the TCPA
 8   by sending consumers unsolicited text messages for marketing and advertising purposes using Ivy,
 9   invading the consumers’ right to privacy.
10            3.     Pursuant to 47 U.S.C. § 227(b)(3), Plaintiff and Class Members are entitled to, inter alia,
11   statutory damages and injunctive relief for TI’s violations.
12                                                    PARTIES
13   Plaintiff Jessica DeMesa
14            4.     Plaintiff is a resident of the County of Los Angeles, in the State of California. She is, and
15   at all times relevant to this action was, a “person” as defined under 47 U.S.C. § 153.
16   Defendant
17            5.     Plaintiff is informed and believes, and based thereon alleges, that TI is a Nevada
18   company with its principal place of business located at 3300 Las Vegas Boulevard South, Las Vegas,
19   Nevada 89106. TI is, and at all times relevant to this action was, a “person” as defined under 47 U.S.C.
20   § 153.
21                                                JURISDICTION
22            6.     This is a class action.
23            7.     This Court has jurisdiction over this action under the Class Action Fairness Act, 28
24   U.S.C. § 1332(d) because this matter was brought as a class action under Fed. R. Civ. P. 23, at least
25   one proposed Class member is of diverse citizenship from Defendant, and the aggregated claims of the
26   individual class members exceed the sum value of $5,000,000, exclusive of interests and costs. This
27   court also has federal question jurisdiction over this action under 28 U.S.C. §1331 because Plaintiff’s
28   claim arises under the under the TCPA, a Federal law. Furthermore, this Court has personal jurisdiction

     456900.1 TREASUREISLANDTCPA                       1
                                       FIRST AMENDED CLASS-ACTION COMPL.
             Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 3 of 14



 1   over Defendant because, as alleged below, Defendant is registered to conduct business in Nevada, has
 2   sufficient minimum contacts with Nevada, and/or otherwise intentionally avails itself of the markets
 3   within Nevada.
 4                                                  VENUE
 5            8.     Venue is proper in this District because Defendant resides in this district within the
 6   meaning of 28 U.S.C. § 1391 and a substantial part of the acts and omissions alleged herein took place
 7   in this District, as Plaintiff received the text message from Treasure Island in this District.
 8                                          FACTUAL ALLEGATIONS
 9   Treasure Island’s Roll Out of the Ivy-Virtual Concierge
10            9.     TI owns and operates the Treasure Island Hotel and Casino in Las Vegas, Nevada. 1 With
11   nearly 3,000 rooms on the famous Las Vegas Strip, TI is one of the largest hotel casinos in the country
12   offering a full complement of gaming, nightlife, food, and entertainment. This includes multiple eateries
13   including Corner Market Buffet, Phil’s Italian Steakhouse, Seafood Shack, Gilley’s BBQ, Senor Frog’s,
14   The Coffee Shop, Pizzeria Francesco’s, Richie’s SUB Shop and numerous bars and lounges. TI’s paid
15   entertainment includes Mystere by Cirque du Soleil, Marvel Avengers S.T.A.T.I.O.N. and various
16   headliners who appear throughout the year. Among TI’s gaming options are table games, slots and
17   video poker, race and sports book, and the high limit lounge. Like other large Las Vegas hotels, TI
18   offers many things to do, in part, so that hotel guests will stay at the hotel and spend their money there.
19            10.    Plaintiff is informed and believes, and based thereon alleges, that, in or before 2016, TI
20   began working with a California-based company called GoMoment to roll out a guest-engagement
21   platform known as the Ivy virtual concierge at the Treasure Island Hotel and Casino. Similar to Siri,
22   Alexa, and Google Assistant, Ivy is a form of artificial intelligence that is used to power a messaging
23   service designed to interact with hotel guests. As one writer puts it, “[w]hile Siri inhabits an iPhone,
24   Alexa her Echo and Google Assistant hangs out in the office and home, Ivy is a more itinerant sort:
25   She’s the world’s largest travel chatbot, working in hotels across the country.” 2 GoMoment explains on
26       1
           TI, “Privacy Policy & GDPR Notice,” http://www.treasureisland.com/privacy (last modified May
27   24, 2018).
         2
           Andy Vasoyan, “Hey Ivy, Where’s the Pool?,” Playa Vista Direct, https://playavistadirect.com/
28   hey-ivy-wheres-pool/ (Feb. 24, 2018).

     456900.1 TREASUREISLANDTCPA                       2
                                       FIRST AMENDED CLASS-ACTION COMPL.
             Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 4 of 14



 1   its website homepage that the Ivy product has been “[d]esigned in concert with hotel owners and
 2   operators,” and has “ushered in the next generation of guest engagement and online reputation
 3   management.” 3 According to GoMoment, Ivy is employed by some of the world’s largest hotel brands,
 4   including Hilton, Wyndham, Doubletree, and others. 4
 5            11.    Plaintiff is informed and believes, and based thereon alleges, that TI and GoMoment have
 6   had, and continue to have, a close business relationship.
 7            12.    Plaintiff is informed and believes, and based thereon alleges, that the Ivy platform
 8   through which the messages at issue were sent was developed, and is maintained, by GoMoment in
 9   California. Plaintiff is further informed and believes, and based thereon alleges, that, at all relevant
10   times, TI was aware of this due to its close working relationship with GoMoment.
11            13.    A prime motivation for the implementation of Ivy was and remains boosting hotel
12   revenue through automated text marketing and advertising, thereby increasing the purchase of hotel-
13   related services and products, such as restaurants, shows, and the like. GoMoment’s homepage states:
14   “Drive more profitable revenue on autopilot with customized incentives. Keep your guests coming back
15   with personalized service.” 5 GoMoment has explained:
16                                         How to increase hotel revenue
17                   Hotels and resorts are always looking for a way to increase revenue and improve
18            the guest experience. But what is the best way to do so? A combination of automation
19            and the human touch.
20                   What if you could automatically offer guests a reservation at the on-site
21            restaurant, in a non-intrusive way? What if you could answer your guests [sic] questions
22            instantly without requiring them to call or walk to the front desk? What if that answer
23            did not require any time or focus from your staff?
24                   Well, that’s exactly what Ivy does, Maximizing [sic] hotel revenue, while
25            improving guest review scores at the same time.
26
         3
           GoMoment, http://www.gomoment.com/ (last visited July 18, 2018).
27       4
           Id.
28       5
           GoMoment, http://www.gomoment.com/ (last visited July 18, 2018).

     456900.1 TREASUREISLANDTCPA                       3
                                       FIRST AMENDED CLASS-ACTION COMPL.
             Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 5 of 14



 1                    Ivy is the only guest messaging service powered by artificial intelligence (built in
 2            partnership with IBM Watson). She is empowering hotels and resorts to deliver a world-
 3            class experience while generating additional revenue, all with no app download
 4            required. 6
 5            14.     Plaintiff is informed and believes, and based thereon alleges, that Ivy was rolled out at
 6   the Treasure Island Hotel and Casino in about 2016, as explained in 2016 by IBM, whose “Watson”
 7   technology powers Ivy:
 8            Treasure Island Las Vegas, the 27th largest casino in the world with nearly 3,000 rooms,
 9            is using Watson to deliver instant customer service via SMS messages. The hotel has
10            integrated Watson developer partner Go Moment’s mobile guest engagement application,
11            Ivy. Ivy uses Watson’s Natural Language Classifier API to help quickly address guest
12            questions, such as new towels requests or hotel restaurant recommendations. 7
13            15.     Plaintiff is informed and believes, and based thereon alleges, that TI directed the roll-out
14   of Ivy and was directly involved in determining message content and tone, as well as to whom and when
15   messages would be sent.
16   Plaintiff’s Experience
17            16.     On or about April 27, 2018, Plaintiff checked into the Treasure Island Hotel and Casino.
18   Prior to check-in, during the online reservation process through TI’s website, Plaintiff was asked for,
19   and provided, her cellular-telephone number, which has a California prefix. Also, during the online
20   reservation process through TI’s website, she was asked for, and provided, her residence address (which
21   was also in California). Approximately one hour after check-in, she received the following text message
22   from TI:
23            Hi! I’m Ivy, your personal TEXT Help at Treasure Island. Txt me for things to do or
24            reply BUFFET23 or LUCKY anytime. On a scale of 1-5 (5=best), how is your check in
25
         6
26         GoMoment, https://medium.com/@ivygomoment/how-to-increase-hotel-revenue-b7702235f77b
     (last visited July 18, 2018) (emphasis in original).
27       7
           Trips Reddy, “Watson Developers: The Driving Force Transforming Industries and Society,”
     https://www.ibm.com/blogs/watson/2016/11/watson-developers-driving-force-transforming-industries-
28   society/ (Nov. 9, 2016).

     456900.1 TREASUREISLANDTCPA                       4
                                       FIRST AMENDED CLASS-ACTION COMPL.
           Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 6 of 14



 1           and room experience? Terms:
 2   Plaintiff did not respond to this text message.
 3           17.     On its face, this message expressly identifies and markets one of TI’s main food offerings
 4   with the “BUFFET23” reference, and promotes TI’s gaming operations with the word “LUCKY.” On
 5   information and belief, these terms were chosen because TI has a buffet and casino, and the references
 6   promote and bring awareness to those for-profit products and services. On information and belief, when
 7   guests text Ivy for things to do or reply “BUFFET23” or “LUCKY” the response they receive from Ivy
 8   recommends TI’s paid products and/or services.
 9           18.     Following the word “Terms” in the text message that Plaintiff received was a link to a
10   webpage. Clicking on the link opens up a webpage that promotes the commercial availability and
11   quality of Ivy, stating, inter alia:
12                                          Ivy will help you during your stay!
13           Want to make a request? Close this page, go back to the text message you received,
14           and just reply. You can ask for towels, get the wifi passcode, or even ask for local
15           recommendations. If Ivy doesn’t know the answer, she will connect you with the front
16           desk. Ivy is available anywhere, anytime during your stay! So please use her!
17           Want to Opt-Out? If you do not want to text with Ivy, go back to the text message your
18           received and reply STOP.
19           How Does Ivy Work? Ivy works simply by text message. To get started, close this page
20           and reply to the text message you received.
21           What Can Ivy Help Me With? You can ask for towels, get the wifi passcode, or even
22           ask for local recommendations. If Ivy doesn’t know the answer, she will connect you
23           with hotel staff. It’s simple. Go back to the text message your received and reply now to
24           make your first request.
25           Why Ivy? Created by busy travelers, Ivy exists to serve your needs while you’re on the
26           go. Hotel staff can’t always attend to your every need right away, so Ivy was created to
27           be your virtual assistant during your stay. We hope you enjoy Ivy and your travels! Ivy
28           was developed by Go Moment, and is available to hotels worldwide. Sales & media

     456900.1 TREASUREISLANDTCPA                        5
                                        FIRST AMENDED CLASS-ACTION COMPL.
             Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 7 of 14



 1             inquiries can be directed to the Contact Us link below.
 2             Issues or Opting Out: Reply “STOP” or “UNSUBSCRIBE” at any time to permanently
 3             opt out of Ivy service. Ivy strives to be helpful in all her interactions, and takes abuse
 4             seriously. If Ivy was anything but helpful to you, please let us know using the Contact
 5             Us link below. 8
 6             19.    Plaintiff is informed and believes, and based thereon alleges, that other guests of the
 7   Treasure Island Hotel and Casino are sent messages by TI upon check-in that are the same as, or
 8   substantially similar to, the message that Plaintiff received. Plaintiff is further informed and believes,
 9   and based thereon alleges, that these messages were sent for the purpose of both advertising the
10   availability of the Ivy product, on the one hand, and encouraging the patronage of hotel-related products
11   and services, on the other hand.
12             20.    At no time prior to receiving the text message referenced in paragraph 16 had Plaintiff
13   ever signed a document, whether in paper or electronic form, reciting that TI was authorized to send text
14   messages to her using an automatic telephone dialing system for telemarketing or advertising purposes.
15   Similarly, at no time prior to receiving the text message referenced in paragraph 16 had Plaintiff ever
16   signed a document, whether in paper or electronic form, reciting that she was not required to provide
17   consent as a condition of purchasing any goods or services.
18             21.    It is apparent from the context of the text message above that the message was not sent
19   with an emergency purpose, but instead to advertise the availability of the Ivy product and to promote
20   services, activities, and events provided by TI.
21             22.    At all times relevant to this action, Plaintiff’s cellular-telephone number was linked to a
22   subscription plan under which she was charged each month for cellular-telephone and data services.
23             23.    Plaintiff is informed and believes, and based thereon alleges, that her cellular-telephone
24   number, along with numerous other telephone numbers, was entered into the Ivy platform or into a
25   database that the Ivy platform is capable of accessing to mass-dial and/or automatically dial numbers,
26   and that TI sent the message referenced in paragraph 16 using the Ivy platform.
27

28       8
             GoMoment, http://info.gomoment.com/ivy/ (last visited July 24, 2018).

     456900.1 TREASUREISLANDTCPA                         6
                                         FIRST AMENDED CLASS-ACTION COMPL.
           Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 8 of 14



 1           24.     Plaintiff is informed and believes, and based thereon alleges, that thousands of similar
 2   messages were and continue to be sent en masse to the cellular telephones of the guests at the Treasure
 3   Island Hotel and Casino. Plaintiff is further informed and believes, and based thereon alleges, that all of
 4   these text messages were sent using the equipment or software referenced in paragraph 23 supra. In
 5   addition, Plaintiff is informed and believes, and based thereon alleges, that, at no time prior to receiving
 6   these text messages had any guest ever signed a document, whether in paper or electronic form,
 7   disclosing that the guests were authorizing the delivery of telemarketing or advertising messages by way
 8   of an automatic telephone dialing system, or disclosing that the guests were not required to provide
 9   consent as a condition of purchasing any goods or services.
10                                      CLASS-ACTION ALLEGATIONS
11           25.     Plaintiff seeks to represent the following Class pursuant to Federal Rules of Civil
12   Procedure 23(a), (b)(2), and/or (b)(3):
13           All persons who, during the four years prior to the filing of the Complaint in this action
14           through the date of class certification, received one or more text messages from the Ivy
15           concierge sent by TI.
16           26.     Plaintiff reserves the right to amend or modify the proposed Class, or to propose
17   subclasses or limitations to particular issues, in response to facts later ascertained.
18           27.     Numerosity: The identities of Class Members may be ascertained from TI’s own
19   business and marketing records, as well as the records of TI’s telephone provider(s). Joinder of all Class
20   Members would be impracticable due to the sizeable number of such Members and their likely lack of
21   resources to initiate individual claims. Plaintiff estimates that thousands of text messages were sent to
22   well-over the forty individuals required for numerosity purposes. Also, as explained below, the amount
23   that is owed to any given Class Member under the TCPA is relatively small, making it impractical for
24   them to bring their own individual suits.
25           28.     Typicality: Plaintiff’s claims are typical of those of Class Members because she
26   received a text message from Ivy; she never provided prior express written consent to receive the text
27   message; and the text message was sent to her cellular telephone for an advertising and/or marketing
28   purpose using the same equipment used to send text messages to all Class Members.

     456900.1 TREASUREISLANDTCPA                       7
                                       FIRST AMENDED CLASS-ACTION COMPL.
           Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 9 of 14



 1           29.     Commonality: There are questions of law and fact that are common to the Class that
 2   predominate over any questions affecting only individual Class Members. These common questions
 3   include, without limitation:
 4                   a)      whether the text messages constitute telemarketing or advertising within the
 5   meaning of the TCPA and its regulations;
 6                   b)      whether the equipment used to send the text messages constitutes an automatic
 7   telephone dialing system within the meaning of the TCPA and its regulations;
 8                   c)      whether prior express written consent was required under the TCPA and its
 9   regulations before sending any of the text messages; and,
10                   d)      whether the outright failure to secure any prior express written consent constitutes
11   willful and knowing behavior within the meaning of the TCPA and its regulations.
12           30.     Adequacy: Plaintiff will fairly and adequately represent and protect the interests of the
13   Class. She is not aware of any conflicts that she has with Class Members, and she plans on pursuing the
14   litigation vigorously. She also has the same interests as those of the Class, and she has retained counsel
15   who are competent and experienced in class-action litigation. In addition, she has been actively
16   involved in the litigation, she will continue to participate and be available for the duration of the
17   litigation, and she understands the duties that he holds to the Class.
18           31.     Predominance and Superiority. A class action is superior to other available methods
19   for the fair and efficient adjudication of this controversy. Again, the individual joinder of all Class
20   Members is impracticable because of the relatively small recovery amounts at stake and the relative lack
21   of resources available for individual Class Members vis-à-vis the large corporate Defendant.
22   Additionally, the judicial system would be burdened with multiple trials of the same issues, and the
23   potential for inconsistent or contradictory judgments would increase. The common questions detailed
24   above, in fact, predominate in this action, as Class Members’ claims arise out of the same course of
25   conduct to which Plaintiff was herself subject. A class action therefore would conserve the resources of
26   the parties and the Court while protecting the rights of Class Members. TI’s conduct as described above
27   is unlawful, continuing, and capable of repetition, and it will continue unless restrained and enjoined by
28   the Court. Moreover, it is a matter of public interest to obtain definitive answers to the legality of TI’s

     456900.1 TREASUREISLANDTCPA                       8
                                       FIRST AMENDED CLASS-ACTION COMPL.
          Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 10 of 14



 1   actions in a single case.
 2                                         FIRST CAUSE OF ACTION
 3                                             Violation of the TCPA
 4                                                 47 U.S.C. § 227
 5           32.     Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set
 6   forth in this Complaint.
 7           33.     The United States Congress enacted the TCPA in order to balance individual privacy
 8   rights with legitimate telemarketing practices. In enacting this statute, Congress found:
 9           (1)     The use of the telephone to market goods and services to the home and other
10           businesses is now pervasive due to the increased use of cost-effective telemarketing
11           techniques.
12           ....
13           (10)    Evidence compiled by the Congress indicates that residential telephone
14           subscribers consider automated or prerecorded telephone calls, regardless of the content
15           or the initiator of the message, to be a nuisance and an invasion of privacy.
16           (11)    Technologies that might allow consumers to avoid receiving such calls are not
17           universally available, are costly, are unlikely to be enforced, or place an inordinate
18           burden on the consumer.
19           (12)    Banning such automated or prerecorded telephone calls to the home, except when
20           the receiving party consents to receiving the call or when such calls are necessary in an
21           emergency situation affecting the health and safety of the consumer, is the only effective
22           means of protecting telephone consumers from this nuisance and privacy invasion.
23   TCPA of 1991, PL 102–243, December 20, 1991, 105 Stat 2394.
24           34.     The TCPA specifically prohibits automated calls or messages to consumers’ cellular-
25   telephone numbers without first obtaining the express consent or permission of the consumers:
26           It shall be unlawful for any person within the United States, or any person outside the
27           United States if the recipient is within the United States[,] (A) to make any call (other
28           than a call made for emergency purposes or made with the prior express consent of the

     456900.1 TREASUREISLANDTCPA                       9
                                       FIRST AMENDED CLASS-ACTION COMPL.
          Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 11 of 14



 1              called party) using any automatic telephone dialing system . . . (iii) to any telephone
 2              number assigned to a . . . cellular telephone service . . . .
 3   47 U.S.C. § 227(b)(1). A text message is a “call” within the meaning of the TCPA. E.g., Satterfield v.
 4   Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009).
 5              35.     Under the relevant regulation, effective October 16, 2013, “prior express consent” as
 6   used in subsection (b)(1)(A)(iii) of the TCPA means “prior express written consent” for all
 7   telemarketing or advertising messages. 47 C.F.R. § 64.1200(a)(2) (emphasis supplied). Such consent
 8   must be signed by the consumer; disclose that the consumer authorizes the entity on whose behalf the
 9   message is sent to deliver, or cause to be delivered, telemarketing or advertising messages by way of an
10   automatic telephone dialing system; and disclose that the consumer is not required to provide consent as
11   a condition of purchasing any goods or services. Id. § 64.1200(f)(8). As alleged above, neither Plaintiff
12   nor any Class Member ever signed, whether in paper or electronic form, a document containing these
13   disclosures.
14              36.     The foregoing acts and omissions of Defendant constitute a direct violation of the TCPA.
15   Defendant was and is aware of the TCPA and its requirements, and, on information and belief,
16   intentionally violated the law in an effort to maximize profits. Defendant’s violations therefore were
17   willful.
18              37.     The TCPA establishes a private right of action for sending unauthorized messages to
19   consumers:
20              A person or entity may, if otherwise permitted by the laws or rules of court of a State,
21              bring in an appropriate court of that State (A) an action based on a violation of this
22              subsection or the regulations prescribed under this subsection to enjoin such violation,
23              (B) an action to recover for actual monetary loss from such a violation, or to receive $500
24              in damages for each such violation, whichever is greater, or (C) both such actions. If the
25              court finds that the defendant willfully or knowingly violated this subsection or the
26              regulations prescribed under this subsection, the court may, in its discretion, increase the
27              amount of the award to an amount equal to not more than 3 times the amount available
28              under subparagraph (B) of this paragraph.

     456900.1 TREASUREISLANDTCPA                          10
                                          FIRST AMENDED CLASS-ACTION COMPL.
          Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 12 of 14



 1   47 U.S.C. § 227(b)(3).
 2           37.       Pursuant to 47 U.S.C. § 227(b)(3)(B), Plaintiff and Class Members are entitled to an
 3   award of $500 in statutory damages for each and every text message that they received. Moreover,
 4   because Defendant willfully and knowingly violated the TCPA as alleged above, Plaintiff and Class
 5   Members are entitled to treble damages. Finally, pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff and
 6   Class Members are entitled to injunctive relief.
 7                                             RELIEF REQUESTED
 8           38.       Plaintiff, on behalf of himself and all others similarly situated request the Court to enter
 9   judgment against Defendant , and issue an order providing the following relief:
10                 a. an order certifying the Classes under section Federal Rule of Civil Procedure 26;
11                 b. judgment in favor of Plaintiff and Class Members for the period of time commencing
12                     four years prior to the filing of the Complaint in this action, for statutory treble damages
13                     against Defendant, as well as for injunctive relief;
14                 c. an award of pre-judgment and post-judgment interest, to the extent allowable by law;
15                 d. an award of attorney’s fees and costs of suit, to the extent allowable by law; and
16                 e. such further relief as the Court deems fit and proper.
17                                             DEMAND FOR JURY TRIAL

18           39.       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any
19                 and all issues in this action so triable as of right.
20   Dated: January 18, 2019                                    THE O’MARA LAW FIRM, P.C.
21                                                              By:   /s/ David C. O’Mara, Esq.
                                                                David C. O’Mara
22
                                                                GLANCY PRONGAY & MURRAY LLP
23                                                              Lionel Z. Glancy (pro hac vice)
                                                                Marc L. Godino (pro hac vice)
24                                                              Danielle L. Manning (pro hac vice)
25                                                              GREENSTONE LAW APC
                                                                Mark S. Greenstone (pro hac vice)
26
                                                                JAURIGUE LAW GROUP
27                                                              Michael J. Jaurigue (pro hac vice)
                                                                Ryan A. Stubbe (pro hac vice)
28

     456900.1 TREASUREISLANDTCPA                          11
                                          FIRST AMENDED CLASS-ACTION COMPL.
          Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 13 of 14


                                                   Attorneys for Plaintiff
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     456900.1 TREASUREISLANDTCPA                   12
                                   FIRST AMENDED CLASS-ACTION COMPL.
            Case 2:18-cv-02007-JAD-CWH Document 30 Filed 01/18/19 Page 14 of 14


                                         CERTIFICATE OF SERVICE
 1

 2           I hereby certify that I am an employee of The O’Mara Law Firm, P.C., 311 E. Liberty Street,

 3   Reno, Nevada 89501, and on this date I served a true and correct copy of the foregoing document on all

 4   parties to this action by:
 5            Depositing in a sealed envelope, postage fully paid, certified mail, return receipt
 6            requested, placed for collection and mailing in the United States Mail, at Reno, Nevada,
        X     following ordinary business practices
 7
              Electronically through the Court’s ECF system
 8
              Via Email
 9

10   addressed as follows:

11   BALLARD SPAHR, LLP
     Joel E. Tasca, Esq.
12   Stacy H. Rubin, Esq.
     1980 Festival Plaza Drive, Suite 900
13
     Las Vegas, NV 89135
14
      DATED: January 18, 2019                                            /s/ Bryan Snyder
15                                                                      BRYAN SNYDER
16

17

18

19

20

21

22

23

24

25

26

27

28

     456900.1 TREASUREISLANDTCPA                     13
                                     FIRST AMENDED CLASS-ACTION COMPL.
